Filed pursuant to Rule 433 May 1, Registration No. 333-150183 Title of Securities to be Registered Amount to be Registered Proposed Maximum Offer- ing Price Per Share (1) Proposed Maximum Offering Price (1) Amount of Registration Fee(1) Common Stock, $.10 par value 5,906,674 $16.93 $99,999,991 $3,930 (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(r) under the Securities Act of 1933, as amended, and based upon the average of the high and low prices for the Registrant’s common stock reported on the New York Stock Exchange on April 30, 2008.Previously paid in connection with unsold securities registered by the registrant on Form S-3 Registration Statement, File No. 333-117655, filed July 26, 2004. Pricing
